Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Allowable Subject Matter
1.	Claims 1, 3, 6-7 and 12 are allowed. 

	Reasons for Allowance:
Regarding claims 1, 3 and 7: 
The closest art or record singly or in combination fails to teach or suggest the limitations “a processor (30, Fig. 20) configured to  determine that the user looks at a first object at a first distance (middle-distance target object) in a real world or a second object (nearby distance target object) at a second distance in the real world based on the convergence angle detected by the detector (75, Fig. 20) (see,  [0096, 0117, 0122]), transmit a first request signal (first AR request object) to the electronic device when the processor determines that the user looks at the first object (see Applicant’s disclosure [0096] [0122]), and transmit a second request signal (second AR request object) to the electronic device when the processor determines the user looks at the second object (see Applicant’s disclosure [0096] [0122]), wherein , the user is able to look at the first object (middle-distance target object)for the first period and the second period through the display, 2Application No. 16/568,340 Reply to Office Action of October 20. 2020 the user is able to look at the second object (nearby target object) for the first period and the second period through the display ([0122]), the second distance  is different from the first distance, the electronic device is configured to supply a first augmented reality image to the processor when the electronic device receives the first request signal and  a second augmented reality image to the processor when the electronic device receives the second request signal (see Applicant’s disclosure [0122]); and the processor (30, Fig. 20) is configured to cause the display to display the first augmented reality image or the second augmented reality image” (see Applicant’s disclosure , [0122]).
 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry

2.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/SHAHEDA A ABDIN/           Primary Examiner, Art Unit 2692